Citation Nr: 0702702	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from October 1943 
to April 1945 and Regular Philippine Army service from April 
1945 to May 1946.  He died in September 1963.  The appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
nonservice-connected death pension benefits.  The appellant 
requested a Board hearing on her VA-Form 9, but later 
withdrew the request in May 2006.

The record shows the RO previously denied the appellant's 
claim for entitlement to nonservice-connected death pension 
benefits in November 1992.  The appellant did not appeal this 
decision.  Thus, the correct issue is as reflected on the 
cover.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure complete due process compliance.

As stated above, the RO previously denied the appellant's 
claim for entitlement to nonservice-connected death pension 
benefits in November 1992.  The appellant did not appeal and 
the claim became final.  38 U.S.C.A. § 7105 (West 2002).  In 
2003, the appellant sought to reopen the matter.  Although 
the RO adjudicated the issue on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Thus, the issue on appeal 
should be adjudicated by the RO.

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 C.F.R. § 3.156 (2006).

Additionally, the appellant has not been apprised of the new 
notice requirements for new and material evidence claims, as 
discussed in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court in Kent, among other things, held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  As such, additional development is 
needed in this regard.  The appellant also should be notified 
of the new notice requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The letter also 
should include the new requirements with 
respect to reopening claims, as set forth 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006), specifically, evidence and 
information that is necessary to reopen 
the claim and of the evidence and 
information that is necessary to establish 
entitlement to the underlying benefit 
sought by the claimant.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



